Citation Nr: 1717575	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.   13-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected orthopedic disabilities. 

2. Entitlement to a total disability rating for individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In November 2016, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the Central Office in Washington, D.C., with regard to the claims currently on appeal. A transcript of the proceeding has been associated with the electronic file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

After a review of the record, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder and total disability rating for individual unemployability (TDIU) must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1(2009). In this case, service treatment records dated June 1984 noted a diagnoses of occupation problem with narcissistic personality features including a mildly grandiose sense of self-importance, mild sense of entitlement, and a tendency of devalue others. Moreover, a March 2011 letter from the Veteran's VA psychiatrist provided a diagnosis of a anxiety disorder not otherwise specified, and it is manifested by anxiety, prolonged by grief over multiple deaths in the past, anger, irritability, insomnia, intrusive thoughts about negative experiences in his life, and difficulty being around people. A July 2011VA examination provided a diagnosis of anxiety disorder. The Board has accordingly characterized the mental health issue as an acquired psychiatric disorder, as shown on the title page. 

The Veteran contends that his anxiety is a result of the pain caused by his service- connected disabilities. The Veteran testified that his back and knee disabilities have a huge effect on his anxiety and the current levels of his service-connected disabilities are increasing his anxiety. See December 2016 Hearing Transcript. The Veteran on a Social Security form described that there is a stabbing pain in his back with no relief and no stability or support in his back. Also, his right leg gives out often and he has sharp pains in his left knees. See June 2004 Social Security Disability Repost Appeal Form SSA-3441. The Veteran is competent to report symptoms of his anxiety due to his service-connected disabilities. The Board finds this report credible. Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying his service-connected disabilities and non-service connected disability.  

A review of the July 2011 VA examination report for mental disorder except for PTSD and eating disorder revealed that the examiner reviewed the record and examined the Veteran. The examiner provided a diagnosis of an anxiety disorder, with symptoms to include the inability to sleep and ongoing anger. The examiner noted that when the Veteran met with the military psychologist in 1984 and the same patterns of behavior was noted. The examiner opined the Veteran's anxiety condition he currently experiences is less likely as not related to his military service. Also, it is noted that the Veteran's presentation and history of problems would not allow him to maintain ongoing employment. The Veteran's interpersonal style is so deficient that his ability to interact with coworkers is severely limited.  See July 2011 VA Mental Disorder Examination.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The lay evidence of record raises an alternate theory of entitlement as secondary to his service-connected disabilities.  Therefore, given that the VA examination of record does not indicate as to rather the Veteran's psychiatric disordered was aggravated by his service-connected disabilities, the Board must remand this matter for a new VA examination. 

Additionally, the Supplemental Statement of the Case issued in November 2015 indicated that a spine examination was conducted in February 2015, which is not available with the Veteran's electronic file. As such while on remand, all VA treatment records from the VA Phoenix, Arizona system must be obtained.     

As the evaluation for the service connection for the Veteran's psychiatric disorder may impact upon the Veteran's claim of entitlement to a TDIU, the Board finds the issues to be inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Accordingly, the matter is remanded.


Accordingly, the case is REMANDED for the following action:


1. Obtain the results of VA spine examination in February 13, 2015. (If such record is not accessible please provide a VA unattainable memorandum to be included in the Veteran's electronic record).

2. Obtain any pertinent VA treatment records from February 2015 to the present. If these records reflect that any further service-connected and non-service connected testing has been completed, take any necessary steps to obtain and associate with the electronic file the results of such testing.

3. Following the completion of items (1-2) to the extent possible, schedule the Veteran for an appropriate VA examination with a psychiatrist to address the Veteran's psychiatric disorder. The Veteran's electronic file must be made available to the examiner prior to the examination, and the examiner must review the entire electronic file in conjunction with the examination.

The examiner is requested to address the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disorder was caused by or is related to anything in service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disorder was caused by the service-connected myofasciitis, right knee condition, left knee condition, and/or back condition?

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disorder was aggravated (permanently worsened) by the Veteran's service-connected myofasciitis, right knee condition, left knee condition, and/or back condition?

d) The examiner must provide an opinion as to any functional impairment caused by the Veteran's psychiatric disorder as related to the Veteran's ability to perform activities required in various work settings. 

If the opinion is that the service-connected disabilities aggravated the psychiatric disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a complete rationale for all opinions offered. 

4. Afterwards, please obtain an addendum medical opinion from an orthopedic specialist or appropriate professional with regard to the Veteran's claim of entitlement to a TDIU. 

The examiner must review the entire electronic claims folder and must interview the Veteran as to his employment history and education.

The examiner must provide an opinion as to any functional impairment caused by the Veteran's service- connected disabilities as related to the Veteran's ability to perform activities required in various work settings, including walking, standing, and sedentary tasks.

A full rationale for any opinion or conclusion is required.

5. Readjudicate the claims on appeal. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


